Mr. Justice Gary delivered the opinion of the Court. On the 4th day of ^November, 1892, Miss Butler, one of the appellants, recovered a judgment before a justice of the peace against the appellee. On the 29th of the same month, the appellee filed a bill in chancery against the appellants, and on the 1st day of March following, a final decree was entered perpetually enjoining the collection of the judgment, with costs against Booth. 'Mo inquiry as to the regularity or justice of that judgment is necessary. If the judgment was not the result of negligence in the appellee, if it was unjust, and if it was not in his power to appeal in the ordinary way, the appellee might have sued out a certiorari (Sec. 76, Ch. 69, Justices), and had a trial de novo. Gallimore v. Dazey, 12 Ill. 143. Having this remedy at law, the appellee had no standing in equity. Geraty v. Druiding, 44 Ill. App. 440; Harding v. Hawkins, 141 Ill. 572. “A court of equity will never lend its aid where there is an adequate remedy at law.” Durand v. Gray, 129 Ill. 9. Unless all the elements which would entitle him to a certiorari concurred, the appellee had no claim upon the aid of a court of equity, and if they did concur, he had no need of it. The decree of the Superior Court is reversed, and the cause remanded with directions to the Superior Court to dismiss the bill at the cost of the appellee.